—Judgment, Supreme Court, Bronx County (Bertram Katz, J.), entered May 3, 1996, which, inter alia, granted plaintiffs motion for summary judgment on the complaint for the foreclosure and sale of real property, unanimously affirmed, with costs.
Plaintiff demonstrated its entitlement to summary judgment as a matter of law, and defendant-appellant failed to raise a triable issue of fact as to any waiver of plaintiffs right to accelerate the entire debt under the mortgage. In view of the express language of the mortgage, and the lack of any evidence of an agreement to excuse defendant-appellant’s default, plaintiffs acceptance of partial payments did not raise an issue of fact as to waiver. We have considered appellant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Williams, Tom and Andrias, JJ.